Citation Nr: 1639481	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-47 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2013, the Board remanded this claim along with a claim of entitlement to service connection for a left shoulder disorder, for additional development and consideration.  In a July 2015 rating decision, the RO granted service connection for the shoulder disorder claim.  As such, that issue is no longer before the Board. 


FINDING OF FACT

The Veteran's currently diagnosed vision disorder, myopia, is not a recognized disability of the eyes for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The RO sent the Veteran a VCAA notice letter addressing this issue in April 2009 prior to the Ocotber 2009 rating on appeal, thereby salifying VA's notification duties.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  As such, the Board finds that it may move forward with its evaluation of the claims based upon the evidence of record.

In addition, the Veteran was afforded VA examinations for the issue currently on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the most recent July 2015 VA examination and July 2015 opinion are adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case. 

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a vision disorder.  

Service treatment records reveal that the Veteran was diagnosed with simple myope and good ocular heath during his military service.  In April 2009, the Veteran reported his concern over vision problems.  

Following the Veteran's September 2009 separation from service, a January 2010 VA examination determined that the Veteran's vision disorder was consistent with refractive error, myopia bilaterally.  No other vision disorders were found following a physical examination of the Veteran.  

In June 2015, the Veteran was reexamined by VA.  At that time, the examiner confirmed the findings of the previous VA examination.  It was also noted the Veteran had undergone Laser-Assisted In-Situ Keratomileusis (LASIK) procedure in 2013 without complications and/or flashes.  A subsequent July 2015 opinion determined it is at least as likely as not that the Veteran's claimed vision problem is related to and caused by his time in military service because of the change in distant visual acuity while on active duty.  

Post-service VA treatment records do not provide any other information or diagnoses not otherwise found in the VA examinations.  

The Board notes that, a refractive error is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disability is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with myopia, the record contains no competent evidence of any additional disability imposed on these conditions as a result of military service or a service-connected disability. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a vision disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 


ORDER

Service connection for a vision disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


